PER CURIAM.
Petitioners filed a petition for writ of mandamus on May 17, 2000, seeking our review of the probate court’s order dated February 29, 2000, denying their petition for reconsideration and appointment of personal representatives in the estate of their mother sought some two years after the court administratively closed her estate.
The trial court’s order is a final order requiring the filing of a notice of appeal within thirty days of its rendition. See Fla. R.App. P. 9.110(b).
Accordingly, the petition for writ of mandamus is dismissed as untimely.
STEVENSON, SHAHOOD and GROSS, JJ., concur.